                                           UNITED STATES BANKRUPTCY COURT
                                            SOUTHERN DISTRICT OF NEW YORK


In re PRINCE FASHIONS, INC.                                                               Case No. 19-23079-rdd
      Debtor                                                                     Reporting Period: 10/1/20 - 10/31/20

                                                                                 Federal Tax I.D. # xx-xxx2486

                                      CORPORATE MONTHLY OPERATING REPORT

    File with the Court and submit a copy to the United States Trustee within 20 days after the end of the month and
    submit a copy of the report to any official committee appointed in the case.
    (Reports for Rochester and Buffalo Divisions of Western District of New York are due 15 days after the end of
    the month, as are the reports for Southern District of New York.)

    REQUIRED DOCUMENTS                                                                Form No.          Document Explanation
                                                                                                        Attached Attached
    Schedule of Cash Receipts and Disbursements                                  MOR-1         x
    Bank Reconciliation (or copies of debtor's bank reconciliations)             MOR-1 (CON'T) x
       Copies of bank statements                                                               x
       Cash disbursements journals
    Statement of Operations                                                      MOR-2                 x
    Balance Sheet                                                                MOR-3                 x
    Status of Post-petition Taxes                                                MOR-4                 x
       Copies of IRS Form 6123 or payment receipt
       Copies of tax returns filed during reporting period
    Summary of Unpaid Post-petition Debts                                        MOR-4                 x
       Listing of Aged Accounts Payable
    Accounts Receivable Reconciliation and Aging                                 MOR-5                 x
    Taxes Reconciliation and Aging                                               MOR-5                 x
    Payments to Insiders and Professional                                        MOR-6                 x
    Post Petition Status of Secured Notes, Leases Payable                        MOR-6                 x
    Debtor Questionnaire                                                         MOR-7                 x

    I declare under penalty of perjury (28 U.S.C. Section 1746) that this report and the attached documents
    are true and correct to the best of my knowledge and belief.

    /s / Doron Zabari                                                                                  Date            11/23/2020

    Doron Zabari                                                                                       Date            11/23/2020

    *Authorized individual must be an officer, director or shareholder if debtor is a corporation; a partner if debtor is a
    partnership; a manager or member if debtor is a limited liability company.




                                                                                                                            FORM MOR
                                                                                                                                2/2008
                                                                                                                          PAGE 1 OF 12
In re PRINCE FASHIONS, INC.                                                                  Case No. 19-23079-rdd
      Debtor                                                                        Reporting Period: 10/1/20 - 10/31/20

                                  SCHEDULE OF CASH RECEIPTS AND DISBURSEMENTS

    Amounts reported should be from the debtor’s books and not the bank statement. The beginning cash should be the ending cash from the prior month
    or, if this is the first report, the amount should be the balance on the date the petition was filed. The amounts reported in the "CURRENT MONTH -
    ACTUAL” column must equal the sum of the four bank account columns. Attach copies of the bank statements and the cash disbursements journal.
    The total disbursements listed in the disbursements journal must equal the total disbursements reported on this page. A bank reconciliation must be
    attached for each account. [See MOR-1 (CON’T)]

                                                                                                            BANK ACCOUNTS
                                                                  Valley                     Chase                   TAX                   OTHER           CURRENT MONTH
                                                                                                                                                          ACTUAL (TOTAL OF
    ACCOUNT NUMBER (LAST 4)                                                                                                                                 ALL ACCOUNTS)
    CASH BEGINNING OF MONTH                                                         $                (12.42)                                              $        (12.42)
    RECEIPTS
    RENTAL INCOME
    ACCOUNTS RECEIVABLE -
    PREPETITION
    ACCOUNTS RECEIVABLE -
    POSTPETITION
    CAPITAL CONTRIBUTION                                                            $                 20.00                                               $         20.00
    SALE OF ASSETS
    OTHER (ATTACH LIST)
    TRANSFERS (FROM DIP ACCTS)
      TOTAL RECEIPTS                                                                $                 20.00                                               $         20.00
    DISBURSEMENTS
    NET PAYROLL
    PAYROLL TAXES
    SALES, USE, & OTHER TAXES
    INVENTORY PURCHASES
    SECURED/ RENTAL/ LEASES
    INSURANCE
    ADMINISTRATIVE
    DISBURSEMENTS
    SELLING
    BANK FEES                                                                       $                 49.00                                               $         49.00
    DISPUTED TRANSACTIONS                                                           $                 20.00                                               $         20.00
    OWNER DRAW *
    TRANSFERS (TO DIP ACCTS)
    PROFESSIONAL FEES
    U.S. TRUSTEE QUARTERLY FEES
    COURT COSTS
    TOTAL DISBURSEMENTS                                                             $                 69.00                                               $         69.00

    NET CASH FLOW                                                                   $                (49.00)                                              $        (49.00)
    (RECEIPTS LESS DISBURSEMENTS)

    CASH – END OF MONTH                                                             $                (61.42)                                              $        (61.42)
    * COMPENSATION TO SOLE PROPRIETORS FOR SERVICES RENDERED TO BANKRUPTCY ESTATE


                                        THE FOLLOWING SECTION MUST BE COMPLETED
    DISBURSEMENTS FOR CALCULATING U.S. TRUSTEE QUARTERLY FEES: (FROM CURRENT MONTH ACTUAL COLUMN)

    TOTAL DISBURSEMENTS                                                             $                                     69.00
      LESS: TRANSFERS TO OTHER DEBTOR IN
    POSSESSION ACCOUNTS
      PLUS: ESTATE DISBURSEMENTS MADE BY                                             $                                         -
    OUTSIDE SOURCES (i.e. from escrow accounts)
    TOTAL DISBURSEMENTS FOR CALCULATING U.S.                                        $                                     69.00
    TRUSTEE QUARTERLY FEES



                                                                                                                                                                  FORM MOR-1 X
                                                                                                                                                                         2/2008
                                                                                                                                                                   PAGE 2 OF 12
In re PRINCE FASHIONS, INC.                                                 Case No. 19-23079-rdd
      Debtor                                                       Reporting Period: 10/1/20 - 10/31/20

                                                    BANK RECONCILIATIONS
    Continuation Sheet for MOR-1
    A bank reconciliation must be included for each bank account. The debtor's bank reconciliation may be substituted for this page.
    (Bank account numbers may be redacted to last four numbers.)


                                               Valley                      Chase                       Tax                        Other
                                     #                             #                        #                          #
    BALANCE PER                       $                      -     $              (61.42)
    BOOKS

    BANK BALANCE                      $                      -     $              (61.42)
    (+) DEPOSITS IN
    TRANSIT (ATTACH
    LIST)
    (-) OUTSTANDING
    CHECKS (ATTACH
    LIST) :
    OTHER (ATTACH
    EXPLANATION)

    ADJUSTED BANK                     $                      -     $              (61.42)
    BALANCE *
    *"Adjusted Bank Balance" must equal "Balance per Books"


    DEPOSITS IN TRANSIT                          Date                      Amount                      Date                      Amount




    CHECKS OUTSTANDING                          Ck. #                      Amount                      Ck. #                     Amount




    OTHER




                                                                                                                                  FORM MOR-1 (CONT.) X
                                                                                                                                                2/2008
                                                                                                                                         PAGE 3 OF 12
In re PRINCE FASHIONS, INC.                                                                               Case No. 19-23079-rdd
      Debtor                                                                                     Reporting Period: 10/1/20 - 10/31/20


                                        STATEMENT OF OPERATIONS (Income Statement)
    The Statement of Operations is to be prepared on an accrual basis. The accrual basis of accounting recognizes revenue
    when it is realized and expenses when they are incurred, regardless of when cash is actually received or paid.

                                            REVENUES                                                     MONTH                 CUMULATIVE -FILING
                                                                                                                                    TO DATE
    Gross Revenues
    Less: Returns and Allowances
    Net Revenue                                                                                  $                       -
    COST OF GOODS SOLD
    Beginning Inventory
    Add: Purchases
    Add: Cost of Labor
    Add: Other Costs (attach schedule)
    Less: Ending Inventory
    Cost of Goods Sold
    Gross Profit                                                                                 $                       -
    OPERATING EXPENSES
    Advertising
    Auto and Truck Expense
    Bank Service Charge                                                                          $                    49.00
    Bad Debts
    Contributions
    Employee Benefits Programs
    Officer/Insider Compensation*
    Insurance
    Management Fee
    Office Expense
    Pension & Profit-Sharing Plans
    Repairs and Maintenance
    Rent and Lease Expense
    Salaries/Commissions/Fees
    Supplies
    Taxes - Payroll
    Taxes - Real Estate
    Disputed Transactions
    Travel and Entertainment
    Use and Occupancy
    Utilities
    Other (attach schedule)
    Total Operating Expenses Before Depreciation                                                 $                    49.00
    Depreciation/Depletion/Amortization
    Net Profit (Loss) Before Other Income & Expenses                                             $                   (49.00)
    OTHER INCOME AND EXPENSES
    Other Income (attach schedule)
    Interest Expense
    Other Expense (attach schedule)
    Net Profit (Loss) Before Reorganization Items                                                $                   (49.00)




                                                                                                                                          FORM MOR-2 X
                                                                                                                                                 2/2008
                                                                                                                                           PAGE 4 OF 12
In re PRINCE FASHIONS, INC.                                                                   Case No. 19-23079-rdd
      Debtor                                                                         Reporting Period: 10/1/20 - 10/31/20

    REORGANIZATION ITEMS
    Professional Fees
    U. S. Trustee Quarterly Fees
    Interest Earned on Accumulated Cash from Chapter 11 (see continuation sheet)

    Gain (Loss) from Sale of Equipment
    Other Reorganization Expenses (attach schedule)
    Total Reorganization Expenses
    Income Taxes
    Net Profit (Loss)                                                                $             (49.00)
    *"Insider" is defined in 11 U.S.C. Section 101(31).


    BREAKDOWN OF “OTHER” CATEGORY

    OTHER COSTS




    OTHER OPERATIONAL EXPENSES




    OTHER INCOME




    OTHER EXPENSES




    OTHER REORGANIZATION EXPENSES




    Reorganization Items - Interest Earned on Accumulated Cash from Chapter 11:
    Interest earned on cash accumulated during the chapter 11 case, which would not have been earned but for the
    bankruptcy proceeding, should be reported as a reorganization item.




                                                                                                                   FORM MOR-2 X
                                                                                                                          2/2008
                                                                                                                    PAGE 5 OF 12
In re PRINCE FASHIONS, INC.                                                                    Case No. 19-23079-rdd
      Debtor                                                                          Reporting Period: 10/1/20 - 10/31/20

                                                                              BALANCE SHEET
    The Balance Sheet is to be completed on an accrual basis only. Pre-petition liabilities must be classified separately from post-petition obligations.

                                     ASSETS                                       BOOK VALUE AT END OF            BOOK VALUE AT END OF                 BOOK VALUE ON
                                                                                   CURRENT REPORTING                PRIOR REPORTING                   PETITION DATE OR
                                                                                        MONTH                           MONTH                           SCHEDULED
    CURRENT ASSETS
    Unrestricted Cash and Equivalents                                            $                     (61.42) $                       (12.42)
    Restricted Cash and Cash Equivalents (see continuation
    sheet)
    Accounts Receivable (Net)
    Notes Receivable
    Inventories
    Prepaid Expenses
    Professional Retainers
    Other Current Assets (attach schedule)
    TOTAL CURRENT ASSETS
    PROPERTY & EQUIPMENT
    Real Property and Improvements
    Machinery and Equipment
    Furniture, Fixtures and Office Equipment
    Leasehold Improvements
    Vehicles
    Less: Accumulated Depreciation
    TOTAL PROPERTY & EQUIPMENT
    OTHER ASSETS
    Amounts due from Insiders*
    Other Assets (attach schedule)
    TOTAL OTHER ASSETS
    TOTAL ASSETS
                     LIABILITIES AND OWNER EQUITY                                 BOOK VALUE AT END OF            BOOK VALUE AT END OF                  BOOK VALUE ON
                                                                                   CURRENT REPORTING                PRIOR REPORTING                     PETITION DATE
                                                                                        MONTH                           MONTH
    LIABILITIES NOT SUBJECT TO COMPROMISE (Postpetition)
    Accounts Payable
    Taxes Payable (refer to FORM MOR-4)
    Wages Payable
    Notes Payable
    Accrued Management Fees
    Rent / Leases - Building/Equipment
    Secured Debt / Adequate Protection Payments
    Accrued Professional Fees
    Amounts Due to Insiders*
    Other Post-petition Liabilities (attach schedule)
    TOTAL POST-PETITION LIABILITIES
    LIABILITIES SUBJECT TO COMPROMISE (Pre-Petition)
    Secured Debt
    Priority Debt
    Unsecured Debt
    TOTAL PRE-PETITION LIABILITIES
    TOTAL LIABILITIES




                                                                                                                                                                 FORM MOR-3
                                                                                                                                                                       2/2008
                                                                                                                                                                 PAGE 6 OF 12
In re PRINCE FASHIONS, INC.                                                    Case No. 19-23079-rdd
      Debtor                                                          Reporting Period: 10/1/20 - 10/31/20

    OWNERS' EQUITY
    Capital Stock
    Additional Paid-In Capital
    Partners' Capital Account
    Owner's Equity Account
    Retained Earnings - Pre-Petition
    Retained Earnings - Post-petition
    Adjustments to Owner Equity (attach schedule)
    Post-petition Contributions (attach schedule)
    NET OWNERS’ EQUITY
    TOTAL LIABILITIES AND OWNERS' EQUITY
    *"Insider" is defined in 11 U.S.C. Section 101(31).


    BALANCE SHEET - continuation section
                                    ASSETS                          BOOK VALUE AT END         BOOK VALUE AT END    BOOK VALUE ON
                                                                       OF CURRENT             OF PRIOR REPORTING   PETITION DATE
                                                                    REPORTING MONTH                 MONTH
    Other Current Assets




    Other Assets




                   LIABILITIES AND OWNER EQUITY                     BOOK VALUE AT END                              BOOK VALUE ON
                                                                       OF CURRENT                                  PETITION DATE
                                                                    REPORTING MONTH
    Other Post-petition Liabilities




    Adjustments to Owner’s Equity




    Post-Petition Contributions




    Restricted Cash: Cash that is restricted for a specific use and not available to fund operations.
    Typically, restricted cash is segregated into a separate account, such as an escrow account.




                                                                                                                           FORM MOR-3
                                                                                                                                 2/2008
                                                                                                                           PAGE 7 OF 12
In re PRINCE FASHIONS, INC.                                                      Case No. 19-23079-rdd
      Debtor                                                            Reporting Period: 10/1/20 - 10/31/20

                                         STATUS OF POST-PETITION TAXES

    The beginning tax liability should be the ending liability from the prior month or, if this is the first report, the
    amount should be zero.
    Attach photocopies of IRS Form 6123 or payment receipt to verify payment or deposit of federal payroll taxes.
    Attach photocopies of any tax returns filed during the reporting period.

                                  Beginning         Withheld         Amount                          Check # or
    Federal                         Tax              and/or           Paid           Date Paid         EFT             Ending Tax
    Withholding
    FICA-Employee
    FICA-Employer
    Unemployment
    Income
    Other: Medicare
      Total Federal Taxes
    State and Local
    Withholding
    Sales
    Excise
    Unemployment
    Real Property
    Personal Property
    Other:_____________
     Total State and Local

    Total Taxes

                                SUMMARY OF UNPAID POST-PETITION DEBTS

    Attach aged listing of accounts payable.
                                                                    Number of Days Past Due
                                     Current           0-30            31-60            61-90           Over 91            Total
    Accounts Payable
    Wages Payable
    Taxes Payable
    Accrued
    Management Fees
    Rent/Leases-
    Building
    Rent/Leases-
    Equipment
    Secured
    Debt/Adequate
    Protection Payments

    Professional Fees
    Amounts Due to Insiders
    Office Expenses
    Payable
    Accrued Utilities

                                                                                                                                    FORM MOR-4
                                                                                                                                          2/2008
                                                                                                                                    PAGE 8 OF 12
In re PRINCE FASHIONS, INC.                                  Case No. 19-23079-rdd
      Debtor                                        Reporting Period: 10/1/20 - 10/31/20
      Total Post-petition Debts

     Explain how and when the Debtor intends to pay any past due post-petition debts.




                                                                                           FORM MOR-4
                                                                                                 2/2008
                                                                                           PAGE 9 OF 12
In re PRINCE FASHIONS, INC.                                                            Case No. 19-23079-rdd
      Debtor                                                                  Reporting Period: 10/1/20 - 10/31/20



                                            ACCOUNTS RECEIVABLE RECONCILIATION AND AGING

                       Accounts Receivable Reconciliation                         Amount
    Total Accounts Receivable at the beginning of the reporting period
    Plus: Amounts billed during the period
    Less: Amounts collected during the period
    Total Accounts Receivable at the end of the reporting period



    Accounts Receivable Aging                                     0-30 Days      31-60 Days         61-90 Days       91+ Days   Total
    0 - 30 days old
    31 - 60 days old
    61 - 90 days old
    91+ days old
    Total Accounts Receivable

    Less: Bad Debts (Amount considered uncollectible)

    Net Accounts Receivable



                                                          TAXES RECONCILIATION AND AGING

    Taxes Payable                                                 0-30 Days      31-60 Days         61-90 Days       91+ Days   Total
    0 - 30 days old
    31 - 60 days old
    61 - 90 days old
    91+ days old
    Total Taxes Payable
    Total Accounts Payable




                                                                                                                                         FORM MOR-5
                                                                                                                                               2/2008
                                                                                                                                        PAGE 10 OF 12
In re PRINCE FASHIONS, INC.                                                Case No. 19-23079-rdd
      Debtor                                                      Reporting Period: 10/1/20 - 10/31/20


                                            PAYMENTS TO INSIDERS AND PROFESSIONALS

    Of the total disbursements shown on the Cash Receipts and Disbursements Report (MOR-1) list the amount paid to insiders (as defined in
    Section 101(31) (A)-(F) of the U.S. Bankruptcy Code) and to professionals. For payments to insiders, identify the type of compensation paid
    (e.g. Salary, Bonus, Commissions, Insurance, Housing Allowance, Travel, Car Allowance, Etc.). Attach additional sheets if necessary.


                                                     INSIDERS

                 NAME                   TYPE OF PAYMENT              AMOUNT PAID           TOTAL PAID TO DATE




                           TOTAL PAYMENTS TO INSIDERS




                                                                          PROFESSIONALS
                                         DATE OF COURT
                                            ORDER
                                          AUTHORIZING                                                                                             TOTAL INCURRED &
                 NAME                      PAYMENT               AMOUNT APPROVED                AMOUNT PAID           TOTAL PAID TO DATE              UNPAID*




                 TOTAL PAYMENTS TO PROFESSIONALS
    * INCLUDE ALL FEES INCURRED, BOTH APPROVED AND UNAPPROVED



          POST-PETITION STATUS OF SECURED NOTES, LEASES PAYABLE
                   AND ADEQUATE PROTECTION PAYMENTS

                                          SCHEDULED
                                       MONTHLY PAYMENT               AMOUNT PAID           TOTAL UNPAID POST-
         NAME OF CREDITOR                    DUE                    DURING MONTH               PETITION




                                          TOTAL PAYMENTS




                                                                                                                                                         FORM MOR-6 X
                                                                                                                                                                2/2008
                                                                                                                                                         PAGE 11 OF 12
In re PRINCE FASHIONS, INC.                                                                      Case No. 19-23079-rdd
      Debtor                                                                            Reporting Period: 10/1/20 - 10/31/20



                                           DEBTOR QUESTIONNAIRE
       Must be completed each month. If the answer to any of the                  Yes          No
       questions is “Yes”, provide a detailed explanation of each item.
       Attach additional sheets if necessary.
       Have any assets been sold or transferred outside the normal course of                   x
   1   business this reporting period?
       Have any funds been disbursed from any account other than a debtor in                   x
   2   possession account this reporting period?
       Is the Debtor delinquent in the timely filing of any post-petition tax                  x
   3   returns?
       Are workers compensation, general liability or other necessary insurance                x
   4   coverages expired or cancelled, or has the debtor received notice of
       expiration or cancellation of such policies?
                                                                                               x
   5 Is the Debtor delinquent in paying any insurance premium payment?
     Have any payments been made on pre-petition liabilities this reporting                        x
   6 period?
     Are any post petition receivables (accounts, notes or loans) due from                     x
   7 related parties?
   8 Are any post petition payroll taxes past due?                                             x
   9 Are any post petition State or Federal income taxes past due?                             x
  10 Are any post petition real estate taxes past due?                                         x
  11 Are any other post petition taxes past due?                                                x
                                                                                               x
  12 Have any pre-petition taxes been paid during this reporting period?
  13 Are any amounts owed to post petition creditors delinquent?                               x
  14 Are any wage payments past due?                                              x
     Have any post petition loans been been received by the Debtor from any                    x
  15 party?
  16 Is the Debtor delinquent in paying any U.S. Trustee fees?                                 x
     Is the Debtor delinquent with any court ordered payments to attorneys or                  x
  17 other professionals?
     Have the owners or shareholders received any compensation outside of                      x
  18 the normal course of business?




                                                                                                                       FORM MOR-7 X
                                                                                                                              2/2008
                                                                                                                       PAGE 12 OF 12
                                                                  Ñ½¬±¾»® ðïô îðîð ¬¸®±«¹¸ Ñ½¬±¾»® íðô îðîð
                                      ÖÐÓ±®¹¿² Ý¸¿-» Þ¿²µô Òòßò
                                      Ð Ñ Þ±¨ ïèîðëï              ß½½±«²¬ Ò«³¾»®æ
                                      Ý±´«³¾«-ô ÑØ ìíîïè ó îðëï




        ö-¬¿®¬ö-«³³¿®§




        ö»²¼ö- «³³¿®§




ö-¬¿®¬ö¼»°±-·¬- ¿²¼ ¿¼¼·¬·±² -




ö»²¼ö¼ »°± -·¬- ¿² ¼ ¿¼¼·¬·±²-



 ö-¬¿®¬ö¿¬³ ¼»¾·¬ ©·¬¸¼®¿©¿´




 ö»²¼ö¿¬³ ¼»¾·¬ ©·¬¸ ¼®¿©¿´



 ö-¬¿®¬ö¿¬³ ¿²¼ ¼ »¾·¬ ½¿®¼ -«³³¿®§




 ö»²¼ö¿¬³ ¿²¼ ¼»¾·¬ ½¿®¼ -« ³³¿®§




                                                                                             Ð¿¹»   ±º
                                                                                                                     Ñ½¬±¾»® ðïô îðîð ¬¸®±«¹¸ Ñ½¬±¾»® íðô îðîð
                                                                                                                    ß½½±«²¬ Ò«³¾»®æ


   ö-¬¿®¬öº»»- -»½¬·± ²




   ö»²¼öº»»- -»½¬·±²




ö-¬¿®¬ö°±-¬ º»»- ³»- -¿¹»




ö»²¼ö° ±-¬ º»»- ³»-- ¿¹»


ö-¬¿®¬ö¼¿·´§ »²¼·²¹ ¾¿´¿²½»í




ö»²¼ö¼ ¿·´§ »²¼·² ¹ ¾¿´¿²½»í




ö-¬¿®¬ö-»®ª ·½» ½¸¿®¹» -«³³¿®§í




ö»²¼ö- »®ª·½» ½¸¿®¹ » - «³³¿®§í


ö-¬¿®¬ö¼®» ° ±®¬®¿·¬ ¼·-½´±-«®» ³»-- ¿¹» ¿®»¿




                   ×Ò ÝßÍÛ ÑÚ ÛÎÎÑÎÍ ÑÎ ÏËÛÍÌ×ÑÒÍ ßÞÑËÌ ÇÑËÎ ÛÔÛÝÌÎÑÒ×Ý ÚËÒÜÍ ÌÎßÒÍÚÛÎÍæ Ý¿´´ «- ¿¬ ïóèêêóëêìóîîêî ±® ©®·¬» «- ¿¬ ¬¸»
                   ¿¼¼®»-- ±² ¬¸» º®±²¬ ±º ¬¸·- -¬¿¬»³»²¬ ø²±²ó°»®-±²¿´ ¿½½±«²¬- ½±²¬¿½¬ Ý«-¬±³»® Í»®ª·½»÷ ·³³»¼·¿¬»´§ ·º §±« ¬¸·²µ §±«® -¬¿¬»³»²¬ ±® ®»½»·°¬ ·-
                   ·²½±®®»½¬ ±® ·º §±« ²»»¼ ³±®» ·²º±®³¿¬·±² ¿¾±«¬ ¿ ¬®¿²-º»® ´·-¬»¼ ±² ¬¸» -¬¿¬»³»²¬ ±® ®»½»·°¬ò
                   Ú±® °»®-±²¿´ ¿½½±«²¬- ±²´§æ É» ³«-¬ ¸»¿® º®±³ §±« ²± ´¿¬»® ¬¸¿² êð ¼¿§- ¿º¬»® ©» -»²¬ §±« ¬¸» Ú×ÎÍÌ -¬¿¬»³»²¬ ±² ©¸·½¸ ¬¸» °®±¾´»³ ±® »®®±®
                   ¿°°»¿®»¼ò Þ» °®»°¿®»¼ ¬± ¹·ª» «- ¬¸» º±´´±©·²¹ ·²º±®³¿¬·±²æ
                            i      Ç±«® ²¿³» ¿²¼ ¿½½±«²¬ ²«³¾»®
                            i      Ì¸» ¼±´´¿® ¿³±«²¬ ±º ¬¸» -«-°»½¬»¼ »®®±®
                            i      ß ¼»-½®·°¬·±² ±º ¬¸» »®®±® ±® ¬®¿²-º»® §±« ¿®» «²-«®» ±ºô ©¸§ §±« ¾»´·»ª» ·¬ ·- ¿² »®®±®ô ±® ©¸§ §±« ²»»¼ ³±®» ·²º±®³¿¬·±²ò
                   É» ©·´´ ·²ª»-¬·¹¿¬» §±«® ½±³°´¿·²¬ ¿²¼ ©·´´ ½±®®»½¬ ¿²§ »®®±® °®±³°¬´§ò ×º ©» ¬¿µ» ³±®» ¬¸¿² ïð ¾«-·²»-- ¼¿§- ø±® îð ¾«-·²»-- ¼¿§- º±® ²»©
                   ¿½½±«²¬-÷ ¬± ¼± ¬¸·-ô ©» ©·´´ ½®»¼·¬ §±«® ¿½½±«²¬ º±® ¬¸» ¿³±«²¬ §±« ¬¸·²µ ·- ·² »®®±® -± ¬¸¿¬ §±« ©·´´ ¸¿ª» «-» ±º ¬¸» ³±²»§ ¼«®·²¹ ¬¸» ¬·³» ·¬ ¬¿µ»-
                   «- ¬± ½±³°´»¬» ±«® ·²ª»-¬·¹¿¬·±² ò
                   ×Ò ÝßÍÛ ÑÚ ÛÎÎÑÎÍ ÑÎ ÏËÛÍÌ×ÑÒÍ ßÞÑËÌ ÒÑÒóÛÔÛÝÌÎÑÒ×Ý ÌÎßÒÍßÝÌ×ÑÒÍæ Ý±²¬¿½¬ ¬¸» ¾¿²µ ·³³»¼·¿¬»´§ ·º §±«® -¬¿¬»³»²¬ ·-
                   ·²½±®®»½¬ ±® ·º §±« ²»»¼ ³±®» ·²º±®³¿¬·±² ¿¾±«¬ ¿²§ ²±²ó»´»½¬®±²·½ ¬®¿²-¿½¬·±²- ø½¸»½µ- ±® ¼»°±-·¬-÷ ±² ¬¸·- -¬¿¬»³»²¬ò ×º ¿²§ -«½¸ »®®±® ¿°°»¿®-ô
                   §±« ³«-¬ ²±¬·º§ ¬¸» ¾¿²µ ·² ©®·¬·²¹ ²± ´¿¬»® ¬¸¿² íð ¼¿§- ¿º¬»® ¬¸» -¬¿¬»³»²¬ ©¿- ³¿¼» ¿ª¿·´¿¾´» ¬± §±«ò Ú±® ³±®» ½±³°´»¬» ¼»¬¿·´-ô -»» ¬¸»
                   ß½½±«²¬ Î«´»- ¿²¼ Î»¹«´¿¬·±²- ±® ±¬¸»® ¿°°´·½¿¾´» ¿½½±«²¬ ¿¹®»»³»²¬ ¬¸¿¬ ¹±ª»®²- §±«® ¿½½±«²¬ò Ü»°±-·¬ °®±¼«½¬- ¿²¼ -»®ª·½»- ¿®» ±ºº»®»¼ ¾§
                   ÖÐÓ±®¹¿² Ý¸¿-» Þ¿²µô Òòßò Ó»³¾»® ÚÜ×Ý

                                                                                                                           ÖÐÓ±®¹¿² Ý¸¿-» Þ¿²µô Òòßò Ó»³¾»® ÚÜ×Ý
ö»²¼ö¼ ®» °±®¬®¿·¬ ¼·-½´± -«®» ³»--¿¹» ¿®»¿




                                                                                                                                                    Ð¿¹»   ±º
